 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       DANIEL MURPHY COSTON,                              Case No. 1:17-cv-00765-JDP

10                      Plaintiff,                          FINDINGS AND RECOMMENDATIONS
                                                            THAT COURT DENY LETTER MOTION
11              v.                                          TO DISMISS

12       MAJID RAHIMIFAR and MUSHTAQ                        OBJECTIONS DUE WITHIN 30 DAYS
         AHMED,
13                                                          ECF No. 16
                                     1
                        Defendants.
14                                                          ORDER DIRECTING SERVICE OF
                                                            DOCUMENTS AND ASSIGNING CASE TO
15                                                          UNITED STATES DISTRICT JUDGE

16

17            Plaintiff Daniel Murphy Coston, a state prisoner, proceeds without counsel in this civil

18       rights action brought under 42 U.S.C. § 1983. Plaintiff proceeds against Majid Rahimifar, a

19       surgeon, and Mushtaq Ahmed, a doctor, on deliberate-indifference claims under the Eighth

20       Amendment, alleging denial of adequate medical care. He alleges that defendant Rahimifar

21       told him that he would need to stay at a hospital for two to three days to recover from his

22       cervical discectomy, but that Rahimifar later discharged him from the hospital merely hours

23       after the surgery. ECF No. 11 at 3-4. Plaintiff further alleges that a hospital admitted him

24       when an unidentified complication arose following surgery and that defendant Ahmed

25       discharged him within hours of plaintiff’s admission to the hospital. Id. at 4. This order

26
     1
27    This case caption has been amended to reflect defendant Mushtaq Ahmed’s full name, and the
     order below will direct the clerk of court to amend the case caption.
28


                                                        1
 1       concerns a letter from Ahmed requesting dismissal.                                                  `

 2       I.    Ahmed’s letter motion
 3             Ahmed, without an attorney, has filed a one-page letter asking the court to dismiss this

 4       case. He states in his letter:

 5                     Mr. Coston is an inmate of Corcoran Correction facility. I was one
                       of the physicians on his case, but I was not the surgeon.
 6
                       Mr. Coston is complaining that he was discharged too soon after the
 7                     surgery. It should be noted that the length of an inmate’s hospital
                       stay is determined by the correctional facility (Corcoran) and the
 8                     charge nurse of the hospital (Mercy Hospital of Bakersfield) and not
                       by the physician. Hence, I request that the case be dismissed while
 9                     the response should be forthcoming from the responsible parties
                       (Corcoran Correctional Facility and Mercy Hospital Charge Nurse).
10

11       ECF 16. Ahmed presents no evidence supporting his statements.

12             The court should deny Ahmed’s letter motion, which we construe as a motion for

13       summary judgment.2 The court should not dismiss the case on the basis of an unsubstantiated

14       claim that unidentified individuals at plaintiff’s prison or hospital—rather than defendant—

15       determined the duration of plaintiff’s hospital stay. Because Ahmed has not supported his

16       factual assertions, he has not shown either the absence of a genuine dispute of any material fact

17       or entitlement to summary judgment, so the court should deny his letter motion. See

18       Fed. R. Civ. P. 56(a). The court should deny the motion without prejudice and allow him to

19       raise the same defense later in the case, as Ahmed has filed his motion without the assistance

20       of counsel. See Fed. R. Civ. P. 56(e). Likewise, because Ahmed does not have an attorney,

21       the court should not deem him to have waived any defenses—Rules 12(g)(2) and 12(h)(1)

22       notwithstanding.

23

24
     2
     The letter asserts a defense not enumerated under Federal Rule of Civil Procedure 12, and
25
   Ahmed needs to plead and prove the asserted defense; a motion for summary judgment would
26 be the appropriate vehicle for such a defense. See Fed. R. Civ. P. 12(d); Albino v. Baca, 747
   F.3d 1162, 1168-71 (9th Cir. 2014) (reasoning that motion for summary judgment, not motion
27 to dismiss, is appropriate procedural vehicle when motion refers to defense that is not
   numerated under Rule 12 and defendant must plead and prove asserted defense).
28


                                                        2
 1         Ahmed’s letter suggests that plaintiff has sued the wrong defendants, and Rule 19(a)          `

 2   requires the court to join any required party to the action. Ahmed, however, has not properly

 3   supported his factual assertions with evidence, so it is premature to consider whether other

 4   individuals should be joined as defendants.

 5   II.   Other matters
 6         We end by addressing three other issues. First, the docket designates this case as a matter

 7   in which the parties have consented to a magistrate judge’s jurisdiction, but this appears to be

 8   an error: Ahmed has not consented. Because not all parties have consented to the jurisdiction

 9   of a magistrate judge, Ahmed’s letter motion requires a district judge’s ruling and review of

10   findings and recommendations.

11         Second, it appears that Ahmed has not been receiving court orders. Ahmed appears pro

12   se and does not receive notices of electronic filings, so he should be served by a conventional

13   method of service. See Local Rule 135(b). The docket does not show that either the

14   scheduling order or the order regarding consent to a magistrate judge’s jurisdiction has been

15   served on Ahmed. The order below will direct the clerk of court to mail these orders to

16   Ahmed.

17         Third, certain claims in the original complaint were dismissed by a magistrate judge

18   without findings and recommendations. ECF No. 10. If Ahmed does not consent to the

19   jurisdiction of a magistrate judge, the screening of the original complaint will be addressed

20   through findings and recommendations.

21   III. Findings and recommendations
22         The court should deny defendant Mushtaq Ahmed’s letter motion to dismiss, ECF No.

23   16, without prejudice. These findings and recommendations are submitted to a U.S. district

24   judge under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 30 days of the service of

25   the findings and recommendations, the parties may file written objections to the findings and

26   recommendations with the court and serve a copy on all parties. That document must be

27   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

28   district judge will then review the findings and recommendations under 28 U.S.C.


                                                    3
 1    § 636(b)(1)(C). The parties’ failure to object within the specified time may waive their rights     `

 2    on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

 3    IV. Order
 4      1. The clerk of court is directed to assign this case to a district judge who will review these

 5            findings and recommendations.

 6      2. The clerk of court is directed to mail the following documents to defendant Mushtaq

 7            Ahmed:

 8               a. a copy of the order reassigning this case, ECF 17,

 9               b. a copy of the discovery and scheduling order, ECF 20, and

10               c. a form order regarding consent to the jurisdiction of a magistrate judge or request

11                   for reassignment.

12      3. The clerk of court is directed to amend the case caption to reflect defendant Mushtaq

13            Ahmed’s full name.

14      4. If the presiding judge adopts these findings and recommendations, an answer or a

15            responsive motion by defendant Mushtaq Ahmed is due within 21 days from the date of

16            the adoption.

17
     IT IS SO ORDERED.
18

19
     Dated:      October 23, 2018
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                      4
